—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered January 7, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On this record, we cannot say, viewing the evidence in a light most favorable to the People, that any rational trier of fact could not have found the essential elements of the crime beyond a reasonable doubt (see, Jackson v Virginia, 443 US 307, 319).
We have examined the defendant’s remaining contentions and find them to be without merit. Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.